Diaz v City of New York (2016 NY Slip Op 04382)





Diaz v City of New York


2016 NY Slip Op 04382


Decided on June 8, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
CHERYL E. CHAMBERS
SYLVIA O. HINDS-RADIX
FRANCESCA E. CONNOLLY, JJ.


2015-07272
 (Index No. 5188/09)

[*1]George Diaz, et al., appellants, 
vCity of New York, et al., defendants, Verizon New York, Inc., et al., respondents.


Law Office of Yana Rubin, LLC, New York, NY, for appellants.
Krez & Flores, LLP, New York, NY (Edwin H. Knauer of counsel), for respondent Verizon New York, Inc.
Bartlett McDonough & Monaghan, LLP, Mineola, NY (Arthur T. McQuillan of counsel), for respondent DiFazio Industries, Inc.

DECISION & ORDER
In an action to recover damages for personal injuries, etc., the plaintiffs appeal from so much of an order of the Supreme Court, Kings County (Jimenez-Salta, J.), dated March 27, 2015, as denied their motion pursuant to CPLR 3124 to compel the defendant Verizon New York, Inc., to respond to their notice for discovery and inspection dated July 16, 2014.
ORDERED that the order is affirmed insofar as appealed from, with one bill of costs.
By notice for discovery and inspection dated July 16, 2014, the plaintiffs sought records from the defendant Verizon New York, Inc., concerning an easement that was granted to New York Telephone Company more than 11 years prior to the subject accident. This discovery request was palpably improper, as it sought information that was not necessary and proper to the prosecution of this action (see Cook v HMC Times Sq. Hotel, LLC, 112 AD3d 485; Accent Collections, Inc. v Cappelli Enters., Inc., 84 AD3d 1283; Velez v South Nine Realty Corp., 32 AD3d 1017, 1019; Giordano v A & M Tool & Die Co., 104 AD2d 1027). Accordingly, the Supreme Court providently exercised its discretion in denying the plaintiffs' motion pursuant to CPLR 3124 to compel the defendant Verizon New York, Inc., to respond to their notice for discovery and inspection dated July 16, 2014.
LEVENTHAL, J.P., CHAMBERS, HINDS-RADIX and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court